Vanguard S&P 500 Value Index Fund Vanguard S&P 500 Growth Index Fund Supplement to the Prospectus and Summary Prospectus Dated September 7, 2010 Dividend Information Each Funds income dividends will typically be distributed on a quarterly basis in March, June, September, and December. The Fund will declare and distribute its initial dividend with the fourth-quarter distribution in 2010. Please note that the initial dividend distribution will include net income earned since the Funds commencement of operations. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1840 092010
